Citation Nr: 1337983	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  10-21 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the Veteran's claim for entitlement to service connection for headaches, to include tension and cluster type headaches, and if so, whether service connection may be granted.

2.  Whether new and material evidence has been received sufficient to reopen the Veteran's claim for entitlement to service connection for a pulmonary disorder, to include asthma or a breathing problem, and if so, whether service connection be granted.

3.  Entitlement to an increased (compensable) rating for residuals of a left thumb fracture. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from May 1989 to May 1994. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from a rating decision of October 2009 of the Waco, Texas, Regional Office (RO), of the Department of Veterans Affairs (VA).  

In January 2013, the Veteran proffered testimony before the undersigned Veterans Law Judge (VLJ) via a videoconference hearing.  A transcript of the hearing was prepared and has been included in the claims folder for review.  


The issues of entitlement to service connection for a pulmonary/respiratory disorder and for headaches are addressed in the REMAND portion of the decision below and they are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACTS

1.   In a March 2002 rating action, the RO denied the Veteran's claims of entitlement to service connection for asthma, claimed as a respiratory condition, and headaches.  The Veteran did not submit new and material evidence or a notice of disagreement within a year of notice of the decision.  

2.  The evidence received since the March 2002 rating decision is not duplicative or cumulative of evidence previously of record, it relates to unestablished facts necessary to substantiate the claim, and it does raise a reasonable possibility of sustaining the Veteran's claim for entitlement to service connection.

3.  The Veteran's left thumb disability is manifested by X-ray evidence of arthritis and pain on motion without compensable limitation of motion.  


CONCLUSIONS OF LAW

1.  The March 2002 RO decision that denied the Veteran's claims for entitlement to service connection for asthma, claimed as a respiratory condition, and headaches is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received, and the claims for entitlement to service connection for a respiratory disorder and for headaches are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2013). 

3.  The criteria for a 10 percent rating for the residuals of a fracture of the left thumb have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.594.12a, Diagnostic Code 5003 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran has come before the VA asking that his previously denied claim involving a respiratory disorder, to include asthma, be reopened.  To support his claim, he has submitted written documents along with miscellaneous treatment records and he has proffered testimony before the undersigned VLJ.

A.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  In this case, the Board is reopening the claims of entitlement to service connection for a respiratory disorder, to include asthma, and headaches.  No further notice or assistance is needed to substantiate this aspect of the claims.

B.  Laws, Regulations, and Discussion

In March 2002, the RO denied the Veteran's claims for service connection for asthma (a respiratory disorder) and for headaches.   The basis for the denials was.  Service connection was denied because asthma and tension headaches were not shown to have occurred in, or be caused by, service.  The Veteran was notified of the decision later that month, but new and material evidence of a notice of disagreement was not received within one year of the notice.

The March 2002 decision, therefore became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b) (2013).  New and material evidence is required to reopen the claims.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Additionally, the evidence necessary to meet the criteria of raising a reasonable possibility of substantiating the claim should be interpreted as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Evidence that has been received since the March 2002 decision includes the Veteran's hearing testimony, the report of an August 2009 private medical evaluation and VA treatment records.  This evidence includes the Veteran's competent reports of symptoms beginning in service and exposure to oil fires and a statement from a J. Kravetz, D.O., saying that the Veteran's headaches and breathing issues could be related to toxic chemicals and oil fumes in Dessert Storm.  This evidence was not previously of record and pertains to a prior basis for the denial.  Hence, it is new and material and the claims are reopened.

II.  Increased Ratings

A.  VCAA

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable rating decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  Over the course of this appeal, the Veteran has been notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, he has also been provided him with the general criteria for the assignment of effective dates and initial ratings.  Id.

The Court further held, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), that to satisfy the first Quartuccio element for increased ratings claims, that section 5103(a) compliant notice must meet a four part test.  The US Court of Appeals for the Federal Circuit (Federal Circuit), however, overruled Vazquez-Flores in part, striking the claimant tailored and "daily life" notice elements.  Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).  

Thus modified, VA must notify the claimant that (1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability; (2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment; and (3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In any event, though not required, the Veteran was provided with the specific language of the diagnostic criteria in post-adjudicatory documents.

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA medical records.  He was also afforded a VA medical examination in July 2012.  The VA examination report contains sufficient findings to rate the thumb disability.

The Board is not aware, and the Veteran (or his accredited representatives) has not suggested the existence of, any additional pertinent evidence not yet received or attempted to obtain.  Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The Board would add that in conjunction with his claim for benefits, the Veteran's paperless Virtual VA claims file along with his VBMS file has been reviewed.  Documents in those files have been considered in this decision.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims, hereinafter the Court, held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 


B.  Laws and Regulations

Disability ratings are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 (2013) requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2013) requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 (2013) provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The present level of disability is of primary concern.  Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 (2013).  Nevertheless, the Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, staged ratings may be appropriate.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2013).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013). 

C.  Facts and Discussion

In March 22, 2002, the RO granted service connection for residuals of a left thumb fracture, and evaluated the disability as noncompensable under  38 C.F.R. Part 4, Diagnostic Code 5224 (2000).  

In April 2009, the Veteran submitted a claim for an increased rating.  At a VA examination in August 2009, the Veteran complained of left thumb pain on motion.  An X-ray was interpreted as showing degenerative changes in the first metatarsophalangeal.  The precise ranges of thumb motion were not reported, but the Veteran was able to oppose the fingers to his thumb and touch the transverse fold of the palm with all fingers.  The disability was manifested by decreased pushing, pulling and twisting with his left hand and mild to moderate effect on his usual occupation and daily living.

During the course of the appeal L. Reznick, M.D., provided several statements and reports of X-ray examination.  She noted a flexion deformity, but no increase in joint space narrowing.  In October 2010, she reported that the Veteran had metatarsophalangeal motion from 50 to 30 degrees and interphalangeal joint motion from 52 to 35 degrees.  On that occasion she injected the thumb.  The impression was left thumb metatarsophalangeal joint pain most likely due to posttraumatic arthritis.

The Veteran was afforded another VA examination of his left hand in July 2012.  The examiner indicated that the Veteran's specific left hand diagnosis was "left thumb MCP joint fracture with residual post traumatic degenerative joint disease and limited extension".  At the examination, the Veteran complained of chronic daily pain along with limitation of extension of the thumb.  However, it was reported that the thumb disorder did not inhibit or prevent him from accomplishing activities of daily living even though he was left handed.  

On examination there was painful motion noted.  Left thumb extension was measured to be -15 degrees with pain at extremes of flexion and extension.  Yet, the Veteran was also able to perform repetitive movements and the other fingers of the hand were not affected by the left thumb disability.  It was further noted that the Veteran could accomplish fine movement with the thumb and that there was no gap between the thumb pad and the fingers post-test.  The examiner indicated that there was some functional loss or functional impairment of the thumb.  The exact functional loss was labeled as "less movement than normal" along with swelling, tenderness of the joint, and pain.  Yet, the Veteran's hand grip strength was measured as 5/5 and ankylosis was not found.  Degenerative arthritis was diagnosed along with deformity of the joint.  


There are no other medical records that address the severity of the Veteran's left thumb disability.  That is, none of the medical treatment records stemming from 2002 to the present contain any treatment for the disorder.  Those same records do not reveal a diagnosis involving ankylosis of the joint or significant limitation of movement of the left thumb.

Limitation of motion of the thumb is rated under 38 C.F.R. Part 4, Diagnostic Code 5228 (2013), as follows: a noncompensable rating is warranted for a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A rating of 10 percent is warranted for a gap of one-to-two inches (2.5-to-5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A rating of 20 percent is assigned for a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  The same criteria apply for the dominant and non-dominant hand.

Also applicable is Diagnostic Code 5224 (ankylosis of the thumb).  38 C.F.R. Part 4 (2013).  Under this code, a rating of 10 percent is awarded for favorable ankylosis and a rating of 20 percent is awarded for unfavorable ankylosis.  The same criteria apply for the dominant and non-dominant hand.

A note to Diagnostic Code 5224 states to also consider whether evaluation of amputation is warranted and whether additional evaluation is warranted for resulting limitation of motion or other digits or interference with overall functioning of the hand.

Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary 91 (27th ed. 1988); see Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  

Further, Muscle Group IX involves the intrinsic muscles of the hand, including the thenar eminence, the short flexor, opponens, abductor, and adductor of the thumb, hypothenar eminence, the short flexor, opponens, and abductor of the little finger, 4 lumbricales, and 4 dorsal and 3 palmar interossei.  Muscle Group IX functions to supplement the strong grasping movements of the forearm muscles with delicate manipulative movements.  38 C.F.R. § 4.73, Diagnostic Code 5309 (2013).  Because the hand is so compact a structure, isolated muscle injuries are rare, and these injuries are rated based on limitation of motion, with a minimum rating of 10 percent.  38 C.F.R. § 4.73, Diagnostic Code 5309, Note (2012) (2013).  There is no indication that the Veteran has a muscle injury of the left thumb (or the residuals thereof).

Diagnostic Code 5003 provides that arthritis will be rated on the basis of limitation of motion of the affected joint under the appropriate diagnostic code.  Where there is limitation of motion that does not meet the criteria for a compensable rating under the diagnostic code for the affected joint; a 10 percent rating will be provided where there is X-ray evidence of arthritis and objective evidence of noncompensable limitation of motion of a major joint or group of minor joints.  38 C.F.R. § 4.71, Diagnostic Code 5003.  The thumb is part of a group of minor joints.  38 C.F.R. § 4.45(f) (2013).

As reported above, the evidence does not show that the Veteran's thumb or the joints of the thumb is ankylosed.  Therefore, an evaluation pursuant to the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 5224 (2013) is not for application.  Moreover, there is no evidence of a gap of at least one inch between the thumb pad and the fingers, so the criteria for a compensable evaluation under Diagnostic Code 5228 have not been met.  38 C.F.R. § 4.71a (2013).  With respect to arthritis of the left thumb, there is no evidence showing that the arthritis has affected two minor joints.  Thus, a compensable evaluation under the arthritis provisions of Diagnostic Code 5010 is also not warranted.  38 C.F.R. Part 4 (2013).

The Veteran does however have X ray evidence of arthritis and objective evidence of noncompensable limitation of motion as shown by findings of pain and functional impairment on motion.  Accordingly a 10 percent rating is warranted under Diagnostic Code 5003.

To the extent they may be applicable, the Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2013).  Although the Veteran's left thumb undoubtedly cause him pain and some evidence of swelling, there is no incoordination finding of additional limitation due to functional factors.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).

The Veteran's testimony and statements do not provide evidence of a disability that would meet the criteria for a rating in excess of 10 percent.

D.  Extraschedular Evaluation

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the thumb disorder is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for hand disorders shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

Therefore, referral of the case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2013) is not warranted.


Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Veteran testified that he has worked for the postal service since service.  There is no evidence that this employment is marginal.   Absent evidence of unemployability, consideration of entitlement to TDIU is not warranted.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

New and material evidence has been received sufficient to reopen the claims of entitlement to service connection for headaches; to this extent, the appeal is granted.

New and material evidence has been received sufficient to reopen the claims of entitlement to service connection for a respiratory disorder, to include asthma; to this extent, the appeal is granted.

Entitlement to an increased, 10 percent, rating for residuals of a left thumb fracture is granted.   


REMAND

Medical opinions are needed as to whether the claimed headache and respiratory disabilities are related to service.  38 U.S.C.A. § 5103A(d).

Accordingly, the case is remanded for the following actions:  

1.  The agency of original jurisdiction (AOJ) should arrange for the Veteran to be examined in order to determine whether a current headache disorder is related to a disease or injury in service.  

The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner should be requested to review the claims folder and state that this has been accomplished in the examination report.

The examiner should provide an opinion as to whether the any headache disorder demonstrated since 2008 is at least as likely as not (a probability of 50 percent or greater) related to or caused by the Veteran's military service.  

The examiner should provide reasons for the opinion that takes into account the Veteran's reports of exposure to oil field fires during Desert Storm, history of headaches; and the opinion of a private doctor that there might be a link between in-service exposures and a current disability.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  For example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  .  

2.  The AOJ should arrange for the Veteran to be examined in order to determine whether a current respiratory disorder is related to a disease or injury in service.  

The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner should be requested to review the claims folder and state that this has been accomplished in the examination report.

The examiner should provide an opinion as to whether the any respiratory disorder demonstrated since 2008 is at least as likely as not (a probability of 50 percent or greater) related to or caused by the Veteran's military service.  

The examiner should provide reasons for the opinion that takes into account the Veteran's reports of exposure to oil field fires during Desert Storm, history of headaches; and the opinion of a private doctor that there might be a link between in-service exposures and a current disability.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  For example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  .  

3.  The AOJ review the examination reports.  If the reports do not include the information sought in this remand, corrective action should be taken.  

4.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case (SSOC).  Thereafter, the case should be returned to the Board, if in order.

The purpose of the examinations requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) failure without good cause to attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


